OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. The following are proxy voting records for the Aristotle/Saul Opportunity Fund for the period March 30, 2012 (the Fund’s commencement date) through June 30, 2012. Company Name Ticker CUSIP Meeting Date Item Number Proposal Proponent Voting Proposal (y/n) Mgr Vote Management Recommendation Transocean Ltd. RIGN H8817H100 18-May-12 1 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3a Elect Glyn Barker as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3b Elect Vanessa C.L. Changas Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3c Elect Chad Deaton as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3d Reelect Edward R. Muller as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3e Reelect Tan Ek Kia as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 1 Approve Individual and Consolidated Financial Statements and Statutory Reports for FY 2011, Allocation of Income, and Distribution of Dividends Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 2 Approve Discharge of Directors Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 3 Reelect Deloitte as Auditor of Individual and Consolidated Accounts Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 4 Amend Articles of Association and General Meeting Regulations Re: Alignment with Applicable Law Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 5 Amend Articles Re: Board of Directors and Corporate Governance Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 6 Amend Articles of Association and General Meeting Regulations Re: Conflicts of Interest Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 7 Reelect Isidro Faine Casas as Director Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 8 Reelect Juan Maria Nin Genova as Director Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 9 Approve 2012-2013 Shares-in-lieu-of-Cash Plan Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 10 Approve Increase in Capital against Voluntary Reserves Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 11 Approve Increase in Capital against Voluntary Reserves Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 12 Change Company Name and Amend Article 1 Accordingly Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 13 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 8.4 Billion Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 14 Approve Company's Corporate Web Site Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 15 Advisory Vote on Remuneration Report Management Yes Against For Repsol YPF S.A. REP E8471S130 30-May-12 16 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Shoda, Takashi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Nakayama, Joji Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Une, Tsutomu Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Ogita, Takeshi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Hirokawa, Kazunori Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Sato, Yuuki Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Hirabayashi, Hiroshi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Ishihara, Kunio Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Kanazawa, Ichiro Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Sugiyama, Seiji Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 3 Approve Annual Bonus Payment to Directors Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Rita Dam Rita Dam, Treasurer Date August 7, 2012 * Print the name and title of each signing officer under his or her signature.
